Citation Nr: 0613826	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-11 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of a left Colles fracture with 
limitation of motion of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The case returns to the Board following a remand to the RO in 
November 2004. 


FINDINGS OF FACT

1.  The veteran is currently receiving the maximum schedular 
rating available for limitation of motion of the wrist.  

2.  There is no evidence of nonunion of the radius and ulna 
with false flail joint, nonunion of the ulna, or nonunion of 
the radius, and no evidence of the requisite loss of 
pronation and supination or the requisite degree of ankylosis 
of the wrist to warrant an increased evaluation under a 
different diagnostic code.  

3.  There is no evidence of hospitalization and no evidence 
or allegation of marked interference with employment 
associated with the left forearm and wrist disability.   


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for residuals of a left Colles fracture with 
limitation of motion of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original remains in controversy when less than the maximum 
available benefit is awarded).  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability is currently evaluated as 10 percent 
disabling by analogy to Diagnostic Code (Code) 5010, 
arthritis due to trauma, and Code 5215, limitation of motion 
of the wrist.  38 C.F.R. § 4.71a.  Code 5010 specifies that 
traumatic arthritis is rated as degenerative arthritis, Code 
5003, based on limitation of motion of the affected part.  
Code 5215 provides for a maximum rating of 10 percent for 
limitation of motion of the wrist.  

The veteran is right-handed.  The other diagnostic code for 
evaluation of wrist disability, Code 5214, ankylosis of the 
wrist, provides for a 20 percent evaluation for favorable 
ankylosis of the minor (nondominant) hand in 20 to 30 degrees 
dorsiflexion.    

As discussed in the November 2004 remand, given the nature of 
the injury, Colles fracture, which is a fracture of the lower 
end of the radius, Codes 5210 though 5213 may be considered 
in determining whether a rating greater than 10 percent is 
warranted.  Code 5210 provides for a 40 percent evaluation 
for the minor arm for nonunion of the radius and ulna with 
false flail joint.  Under Code 5211, impairment of the ulna, 
nonunion in the lower half of the ulna (minor) warrants a 20 
percent rating.  Similarly, Code 5212, impairment of the 
radius, establishes a 20 percent rating for nonunion in the 
lower half of the radius (minor), with false movement, 
without loss of bone substance or deformity.  Finally, 
pursuant to Code 5213, impairment of supination and 
pronation, for the minor arm, a 20 percent rating is assigned 
for: (1) loss of supination and pronation (bone fusion) when 
the hand is fixed in full pronation or near the middle of arc 
or in moderate pronation; or 
(2) limitation of pronation, motion lost beyond the middle of 
arc or motion lost beyond last quarter of arc, the hand does 
not approach full pronation.  See 38 C.F.R. § 4.71, Plate I 
(normal forearm pronation is from 0 to 80 degrees and normal 
forearm supination is from 0 to 85 degrees).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See 38 C.F.R. 
§ 4.59 (additional factors for consideration when rating 
disability from arthritis).  However, when a disability is 
assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

The Board observes that the January 2005 VA examiner found no 
evidence of nonunion of the radius and ulna to warrant 
application of Code 5210.  Similarly, there was no nonunion 
of the ulna or radius, such that a higher evaluation under 
Codes 5211 or 5212, respectively, is not warranted.  The 
examiner found essentially normal pronation and supination 
for evaluation purposes, providing significant evidence 
against this claim, such that a higher rating under Code 5213 
is not in order.  Finally, although the examiner noted that 
ankylosis of the wrist was present to some extent, physical 
examination revealed motion beyond the 20 to 30 degrees 
specified to warrant a compensable evaluation for ankylosis 
of the wrist under Code 5214.  

Because none of these diagnostic codes is more analogous than 
Code 5215, the Board will continue to evaluate the disability 
based on limitation of motion.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence). 

As noted above, the current 10 percent evaluation is the 
maximum schedular rating available under Code 5215.  No 
additional rating may be assigned based on functional loss 
and DeLuca.  Johnston, 10 Vet. App. at 85.  

The November 2004 Board remand questioned whether separate 
ratings may be assigned for different manifestations of the 
disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Specifically, the remand noted decreased grip strength in the 
left hand and limitation of motion of the fingers.  However, 
the January 2005 VA examiner found no significant weakness or 
limitation of motion in the hand.  In fact, he specified that 
the veteran's greatest complaint and objective limitation 
concerned the wrist.  Therefore, despite any previous 
evidence and testimony, current medical evidence is negative 
for any chronic disability that may be separately evaluated. 

The Board must find that the post-service medical record, as 
a whole, including the most recent VA examination, which the 
Board believes is entitled to great probative weight, 
provides evidence against this claim.     

Finally, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to 
the Compensation and Pension Service to consider whether it 
is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated by the 
regular rating schedule.  See VAOPGCPREC 6-96.  In this case, 
there is no evidence of any hospitalization associated with 
the disability in question.  In addition, although the 
veteran has related that the disability somewhat limits his 
ability to work as a truck driver, he indicates that he is 
still working.  He does not allege, and the evidence does not 
reflect, any significant impact on employability.   

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for residuals of a left Colles fracture with 
limitation of motion of the left wrist.  38 C.F.R. § 4.3.  
The appeal is denied.  
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in July 2002, October 
2003, and December 2004, as well as information provided in 
the August 2002 rating decision and January 2003 statement of 
the case, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statement of the case includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  The Board notes that 
the RO provided its initial notice prior to the rating 
decision on appeal, and readjudicated the claim after 
providing each supplemental notice.  In addition, the 
December 2004 notice letter specifically asked the veteran to 
provide any evidence in his possession pertinent to the 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and was 
subsequently provided with notice of the type of evidence 
necessary to establish a disability rating, as well as 
general information as to establishing an effective date.  To 
the extent any notice is inadequate, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records and relevant medical 
examinations.  The veteran has not identified or authorized 
VA to obtain any private medical evidence.  As there is no 
indication or allegation that additional relevant evidence 
remains outstanding, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.   

The Board is also satisfied as to compliance with its 
instructions from the November 2004 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


ORDER

An initial disability rating greater than 10 percent for 
residuals of a left Colles fracture with limitation of motion 
of the left wrist is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


